DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species groups III and IV, species of the patient similarity indicator in claims 12-14, and the species of a report associated with the patient’s first health record in claims 20-22 and 24-25, in the reply filed on 18 Feb. 2022 is acknowledged. The traversal is on the following grounds:
Applicant remarks, regarding the election requirement of Species Group III, that claim 1 recites generating at least one patient similarity indicator, and thus the indicators of claims 12-14 are not mutually exclusive and can be employed in conjunction with one another (Applicant’s remarks at pg. 11, para. 4 to pg. 12, para. 1). Applicant remarks, regarding the election requirement of Species Group IV, that the various types of reports are not mutually exclusive, and a sequencing report of a liquid/solid biopsy could be a next-generation sequencing report and also include the variants, fusion genes, or biomarker information (Applicant’s remarks at pg.. 12, para. 2).
These arguments have been fully considered and are persuasive. Therefore, the election requirement of species groups III and IV in the Office action mailed 27 Dec. 2021 has been withdrawn. 

Applicant's election with traverse of the species of primary cancer site of claims 17-18 in species group I, the collection (i) recited in claim 11 from species group II, and Species A, recited in claim 12, and Species A recited in claim 20, in the reply filed on 18 Feb. 2022 is acknowledged.  
The traversal is on the following grounds:
Applicant remarks that the Office has held that the “mutually exclusive characteristics” requirement “is a requirement of the species as described in the disclosure and does not mean that one claim recites a limitation not expressly recited in another claim” (Applicant’s remarks at pg. 10, para. 5 to pg. 11, para. 1). Applicant remarks with regard to Group I, that the language of claim 1 recites the step of “selecting a plurality of predetermined selection criteria”, and that Applicant’s disclosure clearly contemplates that multiple recited features may be used together, such that they do not define mutually exclusive characteristics under the disclosure (Applicant’s remarks at pg. 11, para. 2). 
 This argument is not persuasive. It is acknowledged that a plurality of predetermined selection criteria are used in the claims. Claims 8-10 recite species of unique alternative combinations of selection criteria to be used in the claims. Accordingly, the election requirement of Species Group I required election of “a single combination of one or more selection criteria, that are in addition to the genetic alteration selection criteria recited in claim 1”. Thus Applicant was free to select any combination of predetermined selection criteria for further examination. This is in accordance with the election of species practice for Markush claims set forth in MPEP 803.02 III. A Markush claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103  with respect to the other member(s). In applications containing a Markush claim that encompasses at least two independent or distinct inventions, the examiner may require a provisional election of a single species (or grouping of patentably indistinct species) prior to examination on the merits. In this case, the alternative combinations of selection criteria recited in claims 8-10 include distinct combinations of criteria in addition to the genetic alteration criteria. For example, the combinations of criteria encompassed by claim 8 can include either clinical data criteria and geographic data criteria or ECG data criteria and laboratory diagnostic data criteria; similarly, claims 9 and 10 

Applicant remarks regarding Group II, that the fact that the alleged species, as claimed, involve unique combinations of genes is immaterial to whether they recite mutually exclusive characteristics (Applicant’s remarks at pg. 11, para. 3).
This argument is not persuasive. As discussed above, claim 11 recites a plurality of alternatives for the plurality of genes in the assay of at least 50 genes (i.e. any at least two genes selected from one of the gene selections); each recited gene has a distinct gene sequence and produces a distinct protein (i.e. they are mutually exclusive), such that each possible alternative selection of genes are distinct inventions. As discussed above, as set forth in MPEP 803.02 III., in applications containing a Markush claim that encompasses at least two independent or distinct inventions, the examiner may require a provisional election of a single species (or grouping of patentably indistinct species) prior to examination on the merits.
Therefore, the election requirement for Species Group I and II is still deemed proper and is therefore made FINAL.

Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 Feb.2022.

Status of Claims
Claims 1-30 are pending.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-7 and 11-30 are rejected.
Claims 1, 16, and 30 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Non-Provisional Application No. 16/732,168 filed 31 Dec. 2019 and U.S. Provisional App. No. 62/786,739 filed 31 Dec. 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, U.S. Non-Provisional Application No. 16/732,168 and U.S. Provisional Application No. 62/786,739, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  
In this case, independent claims 1 and 30, and claims dependent therefrom, recite “selecting a first patient’s health record comprising one or more genomic test results….; selecting a test result from the one or more genomic test results…; populating the plurality of the selection criteria based on information from the selected test result, the populating comprising:…populating the genetic alteration with pathogenic genomic alteration information when the selected test results indicates a pathogenic genomic alteration but not a gene fusion” and “…receive a selection…of a first patient’s health record comprising one or more genomic test results…; receive a selection, from the first laboratory report user interface, of a test result from the one or more genomic test results…; populate the plurality of the selection criteria based on information from the selected test result, the populating comprising:…populating the genetic alteration with pathogenic genomic alteration information when the selected test results indicates a pathogenic genomic alteration but not a gene fusion…”, respectively. The specification of App. 16/732,168 does not disclose selecting a particular test from a plurality of genomic test results of a particular patient and populating the selection criteria based on the selected genetic test of the patient; instead, the specification of App. 16/732,168 merely discloses that a user can specify (i.e. populate) particular variant calls for selecting the cohort of patients ([0084]). The specification of App. 16/732,168 further does not disclose populating the genetic alteration with pathogenic genomic alteration information specifically when the selected test results indicates a pathogenic alteration but not a gene fusion, and then selecting a cohort of patients based on this populated genetic alteration information, as recited in claims 1 and 30. As such, App. 16/732,168 does not provide adequate support for claims 1-30 of this application.
Similarly, the specification of Provisional App. No. 62/786,739 does not disclose selecting a particular test from a plurality of genomic test of results of a particular patient, populating the selection criteria based on the selected genetic test of the patient, and specifically populating genetic alteration criteria with pathogenic alteration information when the selected test results indicates a pathogenic genomic alteration but not a gene fusion. Instead, the specification of Provisional App. No. 62/786,739 discloses at para. [0048]-[054] that an interface can receive a user’s selection of multiple filtering criteria, that the filtering criteria can utilize Boolean operators, and that the information is populated based on the users selected criteria; however, there is not discussion that the a particular test result of one or more genomic test results are selected from a first patient and then utilized to populate genetic alteration information specifically pertaining to whether a pathogenic alteration and/or gene fusion is indicated by the selected test. Furthermore, Provisional App. No. 62/786,739 does not disclose one or more genomic test results each comprising an assay of at least 50 genes, as claimed. Therefore, Provisional App. No. 62/786,739 does not provide adequate support for claims 1-30 of this application.
Accordingly, the effective filing date of the claimed invention is 30 Aug. 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 Nov. 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The new drawing sheet received 15 Nov. 2021 has been entered.

The drawings received on 30 Aug. 2021 are objected to for the following reasons:

FIG. 62 fails to comply with 37 CFR 1.84(u)(1) because the partial views of the figure are labeled FIG. 62 and FIG. 62A. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG.". Therefore, the figure should be labelled FIG. 62A and FIG. 62B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color, including FIG. 55-65. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 1, 16, and 30 are objected to because of the following informalities:  
Claims 1 and 30 recite “…populating/populate…, the populating comprising: populating the genetic alteration with gene fusion information…; and populating the genetic alteration with a pathogenic genomic alteration…”. To increase the readability of the claims, the steps of populating the genetic alteration with gene fusion/pathogenic genomic alteration information following the colon should be further indented to be on a separate indentation level then the remaining steps of the claim. 
Claim 16 recites “…displaying, at the user interface…”. To increase clarity and use language consistent with claim 1, from which claim 16 depends, claim 16 should be amended to recite “…displaying, at the first laboratory report user interface”.
Claim 30 recites “…display, at the first laboratory report user interface…”. The first line of the displaying limitation should be indented to be at the same indentation level as the first line of the other limitations in the claim, such that “display” begins at the same indentation level as “generate at least one…” in the previous step of the claim.
Appropriate correction is required.

Claim Interpretation
Claim 30 recites “A cohort selection system comprising at least one processor and at least one memory comprising instructions to:….”. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. When determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system. Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. See MPEP 2111.05. As claimed, the instructions stored on the at least one memory of the claimed system is not in any functional relationship with the at least one processor the claimed system, and instead the system merely comprises a memory storing instructions in addition to at least one processor. As such, the descriptive material stored on the at least one memory does not have patentable weight. To establish a functional relationship between the processor and at least one memory of the system, the claim can be amended to recite “A cohort selection system comprising at least one processor; and at least one memory storing instructions, that when executed by the at least one processor; cause the at least one processor to:…”, or a similar amendment that establishes a functional relationship between the at least one memory and the at least one processor.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11, 13-14, 20, and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 11 is indefinite for recitation of “…wherein the assay of at least 50 genes includes a plurality of genes selected from one of the following collections of genes…”. Claim 1, from which claim 11 depends, recites “…each genomic test result comprising results of genomic profiling one or more specimens from the first patient using an assay of at least 50 genes”; thus, claim 1 recites an assay of at least 50 genes for each of the one or more genomic test results. Therefore, it’s unclear if “the assay” recited in claim 11 is intended to refer to one or more of the one or more genomic test results or refer to all of the genomic test results. Accordingly, it’s unclear if claim 11 intends to require that every genomic test uses the same plurality of genes selected from one of the following collections, or if claim 11 intends to require that the assay of at least one of the one or more genomic tests comprises the genes selected from one of the recited collections. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the assay” is interpreted to refer to the assay of one of the genomic test result of the one or more genomic test results. To overcome the rejection, claim 11 can be amended to recite “…wherein the assay of at least 50 genes of at least one of the one or more genomic test results includes a plurality of genes selected from…”.
Claim 13, and claims dependent therefrom, recite “…wherein the at least one patient similarity indicator comprises at least one of a graph or chart indicative of a popularity of a populated value of a feature…”. Claim 1, from which claim 13 depends, recite “…generating at least one patient similarity indicator comprising a graphical indicator representing a feature of the selected cohort of patient records…”. It’s unclear if “a feature” recited in claim 13 is intended to refer to the same feature of the selected cohort of patient records recited in claim 1, or if this can be any feature. If Applicant intends for the feature recited in claim 13 to be any feature, it’s further unclear what the feature is intended to be a feature of; for example, it’s unclear if the “a feature” can include a feature unrelated to the selected cohort of patient records, or if the feature is intended to be related to the selected cohort of patient records, but just a different feature of the selected cohort of patient records than recited in claim 1. As such, the metes and bounds of the claims are unclear. For purpose of examination, the feature recited in claim 13 is interpreted to refer to either the feature recited in claim 1 or a second feature of the selected cohort of patients. If Applicant intends for the feature of claim 13 to be a second feature of the selected cohort of patients, the claims can be amended to recite “…wherein the at least one patient similarity indicator comprises at least one of a graph or chart indicative of a popularity of a populated value of a second feature of the selected cohort of patient records, the at least one of a graph or chart comprising a text representation of the second feature”. If Applicant intends for the feature of claim 13 to refer to the feature of claim 1, claim 13 should be amended to recite “…indicative of a popularity of a populated value of the feature…”.
Claim 14 is indefinite for recitation “…wherein the population of selection criteria comprises population the genetic alteration with both gene fusion information and with pathogenic genomic alteration information when the selected test result indicates both a gene fusion and the pathogenic genomic alteration”. Claim 1, from which claim 14 ultimately depends, recites “…populating the genetic alteration with gene fusion information when the selected test result indicates a gene fusion; and population the genetic alteration with pathogenic genomic alteration information when the selected test result indicates a pathogenic genomic alteration but not a gene fusion”. Accordingly, claim 1 recites that population the genetic alteration with pathogenic alteration information only occurs when the selected test result indicates a pathogenic genomic alteration and does not indicate a gene fusion; thus, when the selected test result indicates both the gene fusion and the pathogenic genomic alteration, the genetic alteration is not populated by the pathogenic genomic alteration. Therefore, in embodiments in which the selected test indicates both a gene fusion and a pathogenic genomic alteration, it’s unclear if the genetic alteration is populated with only the gene fusion information, and not the pathogenic genomic alteration information, as recited in claim 1, or if the genetic alteration should be populated with both the gene fusion and the pathogenic genomic alteration information, as recited in claim 14. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to require populating the genetic alteration with only the gene fusion information, and not the pathogenic genomic alteration information, or with both the gene fusion and the pathogenic genomic alteration information. 
Claim 20 recites “…wherein the report is a next-generation sequencing report”. It’s unclear what embodiments of sequencing are intended to be included within the metes and bounds of “next-generation sequencing”. For example, it’s unclear if the sequencing report is intended to be limited to massively parallel sequencing reports, or if next-generation sequencing technology can refer to a sequencing technology later developed but referred to as “next-generation” sequencing. Furthermore, Applicant’s specification does not serve to define the term “next-generation sequencing” to clarify the metes and bounds of the term. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims is interpreted to mean the report is  a sequencing report.
Claim 29 recites “The method of claim 28, further comprising: selecting the cohort of patient records based on the populated values of the updated selection criteria; generating a patient similarity indicator comprising a graphical indicator representing the feature of the selected cohort of patient records; and displaying, at the first laboratory report user interface, the at least one patient similarity indicator”. Claim 1, from which claim 29 ultimately depends, recites “…selecting the cohort of patient records based on the populated values of the selection criteria; generating at least one patient similarity indicator comprising a graphical indicator representing a feature of the selected cohort of patient records; and displaying…the at least one patient similarity indicator”. It’s unclear if claim 29 intends to require further limiting the selection of the cohort of patients recited in claim 1 to include selecting that some cohort of patients based on the populated values of the updated selection criteria, or if the claim intends to require selecting another cohort of patients based on the populated values of the updated selection criteria (i.e. updating the cohort of patients), given claim 29 recites “further comprising:…selecting…”. If Applicant intends to select another (i.e. updated) cohort of patients based on the updated selection criteria, it’s further unclear if the patient similarity indicator of claim 29 is intended to comprise a graphical indicator representing a feature of this updated selected cohort of patient records, or if “the feature of selected cohort of patient records” is intended to refer to the original selected cohort of patients. Last, it’s unclear if “the at least one patient similarity indicator” recited in the last limitation of claim 29 is intended to refer to the patient similarity indicator generated in claim 29, or the at least one patient similarity indicator recited in claim 1; if Applicant intends for the at least one patient similarity indicator to refer to the patient similarity indicator in claim 29, it’s further unclear if a single patient similarity indicator or one or more patient similarity indicators are intended to be generated. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 29 is interpreted to require either selecting the original cohort of patients based on populated values of the updated selection criteria, such that the feature of the selected cohort of patient records and the at least one patient similarity indicator are the same as in claim1, or selecting an updated cohort of patient records based on the populated values of the updated selection criteria, generating a patient similarity indicator representing a feature of the updated selected cohort of patient records, and displaying the patient similarity indicator of the updated selected cohort of patient records. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends 
Claim 14 recites “…wherein the population of selection criteria comprises population the genetic alteration with both gene fusion information and with pathogenic genomic alteration information when the selected test result indicates both a gene fusion and the pathogenic genomic alteration”. Claim 1, from which claim 14 ultimately depends, recites “…populating the genetic alteration with gene fusion information when the selected test result indicates a gene fusion; and populating the genetic alteration with pathogenic genomic alteration information when the selected test result indicates a pathogenic genomic alteration but not a gene fusion”. Accordingly, claim 1 recites that population the genetic alteration with pathogenic alteration information only occurs when the selected test result indicates a pathogenic genomic alteration and does not indicate a gene fusion; thus, when the selected test result indicates both the gene fusion and the pathogenic genomic alteration, the genetic alteration is not populated by the pathogenic genomic alteration and is only populated by the gene fusion information according to the method of claim 1. However, claim 14 requires that both the gene fusion and the pathogenic alteration information are used to populate the genetic alteration when the selected test result indicates both the gene fusion and the pathogenic genomic alteration. As such, claim 14 fails to include all the limitations of claim 1, from which it depends. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 11-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 30 being representative) is directed to a method and system for selecting a cohort. Therefore, the instantly claimed invention falls into one of the four statutory categories. It is noted that while the limitations stored on the at least one memory of claim 30 were interpreted to be nonfunctional descriptive material, as discussed above in claim interpretation, in the interest of compact prosecution, the limitations stored on the at least one memory of claim 30 are analyzed herein to determine whether the claim is directed to an abstract idea without significantly more. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
selecting a first patient's health record comprising one or more genomic test results through a first laboratory report user interface; 
selecting a plurality of predetermined selection criteria, wherein a first selection criteria is a genetic alteration;
selecting a test result from the one or more genomic test results, each genomic test result comprising results of genomic profiling one or more specimens from the first patient using an assay of at least 50 genes; 
populating the plurality of the selection criteria based on information from the selected test result, the populating comprising: populating the genetic alteration with gene fusion information when the selected test result indicates a gene fusion; and populating the genetic alteration with pathogenic genomic alteration information when the selected test results result indicates a pathogenic genomic alteration but not a gene fusion;
selecting the cohort of patient records based on the populated values of the selection criteria; and
generating at least one patient similarity indicator comprising a graphical indicator representing a feature of the selected cohort of patient records.
Claim 30 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
populate the plurality of the selection criteria based on information from the selected test result, the populating comprising: populating the genetic alteration with gene fusion information when the selected test results indicate a gene fusion; and populating the genetic alteration with pathogenic genomic alteration information when the selected test results indicates a pathogenic genomic alteration but not a gene fusion
select a cohort of patient records based on the populated values of the selection criteria; and
generate at least one patient similarity indicator comprising a graphical indicator representing a feature of the selected cohort of patient records. 
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of selecting a first patient’s health record comprising genomic tests, selecting a plurality of predetermined selection criteria, and selecting a test results involves making a selection by analyzing available options (e.g. multiple patient health records, criteria, and test results), which can be practically performed in the mind. Furthermore, populating the selection criteria involves analyzing the results of the selected test to determine whether the test indicates a gene fusion or pathogenic alteration and determining whether the genetic alteration is a gene fusion or pathogenic alteration, which is analogous to human mental work. The step of selecting the cohort of patient records involves comparing the populated values of the selected test to determine patients that have similar values as the populated values, which can be practically performed in the mind. Last, generating at least one patient similarity indicator by generating a graphical indicator representing a feature of the selected cohort of patient records includes analyzing a particular characteristic of the cohort (i.e. determining all patients have a same genetic alteration) and writing a graphic of the characteristic, which can be practically performed in the mind aided with pen and paper. Therefore, these limitations recite a mental process. See MPEP 2106.04(a)(2) III. 
Dependent claims 2-7,11-15, 17-18, and 28-29 further recite an abstract idea. Dependent claim 2 further recites the mental process of analysis of the one or more genomic tests to comprise results of genomic profiling of one of brain cancer, lung cancer, breast cancer, liver cancer, pancreatic cancer, colon cancer, skin cancer, lymph node cancer, and bone cancer. Dependent claim 3 further recites the mental process of analysis of the one or more genomic tests to comprise results from a solid tumor test result, a tumor-normal matched test result, a transcriptome test result, a tumor-only test result, a liquid biopsy test result, or a cell-free DNA sequencing test result. Dependent claims 4-5 further recite the mental process of analysis of the genomic tests to comprise a cell-free DNA sequencing test result(s). Dependent claim 6 further recites the mental process of selecting a cell-free DNA sequencing test result conducted within a one year period prior to the selection of the cohort of patient records when a solid tumor sequencing test result does not exist in the one or more genomic test results within the one year period. Dependent claim 7 further recites the mental process of selecting a test result from the one or more genomic test results comprises selecting a solid tumor sequencing test result conducted most recently to the selection of the cohort of patient records. Dependent claim 11 further recites the mental process of analysis of the one or more genomic test to include a plurality of genes selected from the recited groups of genes. Dependent claim 12 further recites the mental process of generating a patient similarity indicator comprising a number of how many patients are included in the cohort. Dependent claim 13 further recites the mental process of analysis of generating a patient similarity indicator comprising a graph or a chart indicative of a popularity of a populated value of a feature comprising a text representation of the feature. Dependent claim 14 further recites the mental process of populating the genetic alteration with both gene fusion information and with pathogenic genomic alteration information when the selected test result indicates both the gene fusion and the pathogenic genomic alteration. Dependent claim 15 further recites the mental process of identifying an amended test result to a selected test result or an addendum test result to the selected test result. Dependent claims 17-18 further recite the mental process of selecting the predetermined selection criteria to include a primary cancer site comprising at least one of brain, lung, heart, blood, breast, prostate, liver, or skin. Dependent claim 28 further recites the mental process of receiving a selection of at least one feature and updating the selecting criteria to include the at least one feature. Dependent claim 29 further recites the mental process of populating the updated selection criteria, selecting the cohort of patients based on the populated values of the updated selection criteria, and generating a patient similarity indicator based on the populated values of the updated selection criteria. Therefore, claims 1-7 and 11-20 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-7,11-15, 17-18, and 28 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
a first laboratory report user interface;
receiving, at the first laboratory report user interface, affirmation of the selection criteria from a user; selecting the cohort of patient records based on the populated values of the selection criteria (i.e. receiving data); and
displaying, at the first laboratory user report user interface, the at least one patient similarity indicator (i.e. displaying data).
The additional elements of claim 30 include:
at least one processor;
at least one memory;
receive a selection, from a first laboratory report user interface, of a first patient's health record comprising one or more genomic test results through a first laboratory report user interface (i.e. receiving data); 
receive a selection, from the first laboratory report user interface, of a plurality of predetermined selection criteria, wherein a first selection criteria is a genetic alteration; 
receive a selection, from the first laboratory report user interface, of a test result from the one or more genomic test results, each genomic test result comprising results of genomic profiling of one or more specimens from the first patient using an assay of at least 50 genes (i.e. receiving data); 
receive, at the first laboratory report user interface, affirmation of the selection criteria from a user; select [[the]] a cohort of patient records based on the populated values of the selection criteria (i.e. receiving data); and
display, at the first laboratory user report user interface, the at least one patient similarity indicator (i.e. displaying data).

The additional element of claim 16, 19-27, and 29 include:
displaying, at the user interface, a link to the patient database (claim 16);
displaying, at the first laboratory report user interface, at least a portion of a report associated with the first patient’s health record (claim 19);
wherein the report is a next-generation sequencing report, a liquid biopsy test, or a solid biopsy test (claims 20-22);
wherein the report comprises at least one of clinically actional variants, fusion data, or biomarker information, wherein the fusion data comprises RNA fusion data (claims 24-25)
displaying, at the first laboratory report user interface, a report selection element (claim 23);
displaying, at the first laboratory report user interface, the populated selection criteria (claim 26); 
displaying, at the first laboratory report user interface, an element for replacing selection criteria (claim 27); and
displaying, at the first laboratory report user interface, the at least one patient similarity indicator (claim 29).
The additional element of user interfaces, processors, memory, receiving data, and displaying data recited in claims  are generic computer components or functions. Furthermore, the additional elements recited in claims 20-22 and 24-25 only serve to further limit the data displayed. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. 
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process, and as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-7 and 11-30 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims 2-7,11-15, 17-18, and 28 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
a first laboratory report user interface;
receiving, at the first laboratory report user interface, affirmation of the selection criteria from a user; selecting the cohort of patient records based on the populated values of the selection criteria (i.e. receiving data); and
displaying, at the first laboratory user report user interface, the at least one patient similarity indicator (i.e. displaying data).

The additional elements of claim 30 include:
at least one processor;
at least one memory;
receive a selection, from a first laboratory report user interface, of a first patient's health record comprising one or more genomic test results through a first laboratory report user interface (i.e. receiving data); 
receive a selection, from the first laboratory report user interface, of a plurality of predetermined selection criteria, wherein a first selection criteria is a genetic alteration; 
receive a selection, from the first laboratory report user interface, of a test result from the one or more genomic test results, each genomic test result comprising results of genomic profiling of one or more specimens from the first patient using an assay of at least 50 genes (i.e. receiving data); 
receive, at the first laboratory report user interface, affirmation of the selection criteria from a user; select [[the]] a cohort of patient records based on the populated values of the selection criteria (i.e. receiving data); and
display, at the first laboratory user report user interface, the at least one patient similarity indicator (i.e. displaying data).
The additional element of claim 16, 19-27, and 29 include:
displaying, at the user interface, a link to the patient database (claim 16);
displaying, at the first laboratory report user interface, at least a portion of a report associated with the first patient’s health record (claim 19);
wherein the report is a next-generation sequencing report, a liquid biopsy test, or a solid biopsy test (claims 20-22);
wherein the report comprises at least one of clinically actional variants, fusion data, or biomarker information, wherein the fusion data comprises RNA fusion data (claims 24-25)
displaying, at the first laboratory report user interface, a report selection element (claim 23);
displaying, at the first laboratory report user interface, the populated selection criteria (claim 26); 
displaying, at the first laboratory report user interface, an element for replacing selection criteria (claim 27); and
displaying, at the first laboratory report user interface, the at least one patient similarity indicator (claim 29).
The additional element of user interfaces, processors, memory, receiving data, and displaying data recited in claims  are conventional computer components or functions. Furthermore, the additional elements recited in claims 20-22 and 24-25 only serve to further limit the data displayed. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).	
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lefkofsky et al. (US 2020/0211716 A1; Pub. Date: 2 July 2020).
Regarding claim 30, ¸ Lefkofsky et al. discloses a system comprising at least one processor and memory ([0288]-[0291]; FIG. 34).
Further regarding claim 30, as discussed above in claim interpretation, the instructions stored on the at least one memory of the claimed system is not in any functional relationship with the at least one processor the claimed system, and instead the system merely comprises a memory storing instructions in addition to at least one processor. As such, the descriptive material stored on the at least one memory does not have patentable weight. 
Therefore, Lefkofky anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 11-14, and 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lefkofsky et al. (US 2020/0211716 A1; Pub. Date: 2 July 2020) in view of Lau (US 2020/0258601 A1; Pub. Date: 13 Aug. 2020).
Regarding claim 1¸ Lefkofsky et al. discloses a method for selecting and analyzing patient cohort records from a patient data store (i.e. a patient database) (Abstract; FIG. 1) comprising the following steps:
Lau discloses receiving (i.e. selecting) a patient report comprising information related to detected genetic variants (i.e. a genomic test result) ([0442]; FIG. 11), wherein the genetic test result comprises an assay of at least 50 genes ([0072]).
Lefkofsky et al. discloses a user selecting a plurality of filtering criteria from predetermined filters, including a genetic alteration  ([0091]-[0093]; FIG. 9, e.g. gene alteration #256).
Lefkofsky et al. discloses receiving a user's selection of the filter criterion (i.e. an affirmation of the selection criteria) ([0094]).
Lefkofsky et al. discloses populating the selection criteria according to the user’s selection of filtering criteria (FIG. 4-9; [0082]-[0084]. Regarding the limitations of populating the genetic alteration with gene fusion information when the selected test result indicates a gene fusion; and populating the genetic alteration with pathogenic genomic alteration information when the selected test result indicates a pathogenic genomic alteration but not a gene fusion are contingent limitations that are only required to occur when the selected test result indicates a gene fusion and when the selected test result indicates a pathogenic genomic alteration but not a gene fusion; however, because the claims do not require that the selected test result indicates a gene fusion or pathogenic genomic alteration, these limitations are not required under the broadest reasonable interpretation of the claim. See MPEP 2111.04 II.
Lefkofsky et al. discloses filtering the patient records based on the values within the patient records corresponding to the selection criteria ([0093]-[[0095]; Fig. 9).
Lefkofsky et al. discloses generating and displaying at least one patient similarity indicator comprising a graphical indicator representing the age (i.e. a feature) of the selected cohort of patient records ([0101]; FIG. 10, e.g. histogram of ages).
Regarding claim 2¸ Lefkofsky et al. discloses the features for the patient can include sequencing results from a patient's tumor ([0063]), and that the tumor type can be lung cancer, breast cancer, pancreatic cancer, and lymphoma (i.e. lymph node cancer) ([0059]; [0086]-[0087]).
Regarding claim 3, Lefkofsky et al. discloses the genomic test results can include sequencing results from both a patient's tumor and normal sample (i.e. a tumor-normal matched test result) ([0063]).
Regarding claim 6, the limitation of selecting a cell-free DNA sequencing test result conducted within a one year period prior to the selection of the cohort of patient records when a solid tumor sequencing test result does not exist in the one or more genomic test results within the one year period is a contingent limitation that is only required to occur if a solid tumor sequencing test result does not exist in the one or more genomic test results within the one year period prior to the selection of the cohort of patients. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. Therefore, selecting a cell-free DNA sequencing test result conducted within a one year period prior to the selection of the cohort of patient records is not required under the broadest reasonable interpretation of the claims, and claim 6 is rejected for the same reasons discussed regarding claim 1. 
Regarding claim 11, Lefkofsky et al. discloses the genomic test result can include DNA related features from the following genes: ABCB1, ACTA2, ACTC1, ALK, AMER1, APC, APOB, AR, ARHGAP35, ARID1A, ARID1B, ARID2, ASXL1, ATM, ATP7B, ATR, TRX, AXIN2, BACH1, BCL11B, BCLAF1, BCOR, BCORL1, BCR, BMPR1A, BRAF, BRCA1, BRCA2, BRD4, BRIP1, CACNA1S, CARD11, CASR, CD274, CDH1, CDK12, CDKN2ADEBPA, CFTR, CHD2, CHD4, CHEK2, CIC, COL3A1, CREBBP, CTNNB1, CUX1, DICER1, DOTIL, DPYD, DSC2, DSG2, DSP, DYNC2H1, EGFR, EP300, EPCAM, EPHA2, EPHA7, EPHB1, ERBB2, ERBB3, ERBB4, ESR1, ETV6, FANCA, FANCD2, FANCI, FANCL, FANCM, FAT1, FBN1, FBXW7, FGFR3, FH, FLCN, FLG, FLT1, FLT4, GATA2, GATA3, GATA4, GATA6, GLA, GNAS, GRIN2A, GRM3, HDAC4, HGF, IDH1, IKZF1, IRS2, JAK3, KCNH2, KCNQ1, KDM5A, KDM5C, KDM6A, KDR, KEAP1, KEL, KIF1B, KMT2A, KMT2B, KMT2C, KMT2D, KRAS, LDLR, LMNA, LRP1B, MAP3K1, MED12, MEN1, MET, MKI67, MLH1, MSH2, MSH3, MSH6, MTOR, MUTYH, MYBPC3, MYCN, MYH11, MYH7, MYL2, MYL3, NBN, NCOR1, NCOR2, NF1, NF2, NOTCHI, NOTCH2, NOTCH3, NRG1, NSD1, NTRK1, NTRK3, NUP98, OTC, PALB2, PALLD, PBRM1, PCSK9, PDGFRA, PDGFRB, PGR, PIK3C2B, PIK3CA, PIK3CG, PIK3R1, PIK3R2, PKP2, PLCG2, PML, PMS2, POLD1, POLE, PREX2, PRKAG2, PTCH1, PTEN, PTPN13, PTPRD, RAD51B, RAD51C, RAD51D, RAD52, RAD54L, RANBP2, RB1, RBM10, RECQL4, RET, RICTOR, RNF43, ROS1, RPTOR, RUNX1, RUNX1T1, RYR1, RYR2, SCN5A, SDHAF2, SDHB, SDHC, SDHD, SETBP1, SETD2, SH2B3, SLIT2, SLX4, SMAD3, SMAD4, SMARCA4, SOX9, SPEN, STAG2, STK11, TAF1, TBX3, TCF7L2, TERT, TET2, TGFBR1, TGFBR2, TMEM43, TNNI3, TNNT2, TP53, TPM1, TSC1, TSC2, VHL, WT1, XRCC3, ZFHX3.
Regarding claim 12, Lefkofsky et al. discloses the patient similarity indicator comprises a number of how many patients are in the cohort (FIG. 10-14, e.g. n =342).
Regarding claim 13¸Lefkofsky et al. discloses the at least one patient similarity indicator comprises a graph indicative of a popularity of a populated value of a feature (FIG. 14, e.g. a graph indicating a percentage treated with conventional chemotherapy, corresponding to a popularity of being treated) (FIG. 14), and further discloses the graph includes a text representation of the feature (Fig 14, e.g. text representation of 71%).
Regarding claim 14, the limitation of populating the genetic alteration with both gene fusion information and with pathogenic genomic alteration information when the selected test result indicates both the gene fusion and the pathogenic genomic alteration is contingent limitation that is only required to occur if the selected test result indicates both the gene fusion and the pathogenic genomic alteration. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. Furthermore, as discussed above under the rejection of the claim under 35 U.S.C. 112(d), claim 14 fails to further limit the method of claim 13, from which it depends. Therefore, populating the genetic alteration with both gene fusion information and with pathogenic genomic alteration information is not required under the broadest reasonable interpretation of the claims, and claim 14 is rejected for the same reasons discussed regarding claim 13. 
Regarding claim 16, Lefkofsky et al. discloses displaying an interactive analysis portal via a web browser allowing for on-demand filtering and analysis of the patient data store (i.e. a link to the patient database) ([0049]; [0257]).
Regarding claim 17, Lefkofsky et al. discloses the plurality of selection criteria includes a primary 
cancer site (FIG. 2, #210; FIG. 3 # 244; [0052];  [0086]).
Regarding claim 18, Lefkofsky et al. discloses the primary cancer site can comprise the lung ([0087], e.g. cancer_site==lung).
Regarding claim 23, Lefkofsky et al. discloses displaying, at the user interface, a control panel allowing a user to select particular reports associated with the cohort (i.e. a report selection element)  ([0102]; FIG. 13, e.g. "add analysis: gender, histology, response, etc.).
Regarding claim 26, Lefkofsky et al. discloses displaying, at the user interface,  the populated selection criteria (FIG. 11-14); [0094]-[0096]).
Regarding claim 27, Lefkofsky et al. discloses displaying, at the user interface, elements for changing the selection criteria (FIG. 4, e.g. drop down arrows to change tumor histology/grade in filter).
Regarding claim 28, Lefkofsky et al. discloses receiving a selection of a filtering feature  (FIG. 9; [0093]), and further discloses that upon receiving each user selection of a filter criteria, the selection criteria is updated to include that feature ([0094]; FIG. 4-9).
Regarding claim 29¸ Lefkofsky et al. discloses the updated selection criteria is used to obtain the populated values based on the available data attributes in the patient database ([0096]).


Lefkofsky et al. does not disclose the following limitations.
Regarding claim 1¸ Lefkofsky et al. does not disclose selecting a test result from the one or more genomic test results of the first patient, and that the populating the plurality of the selection criteria is based on information from the selected test result. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Lau. 
Regarding claims 19-22 and 24-25¸ Lefkofsky et al. does not disclose the populating comprises displaying, at the first laboratory report user interface, at least a portion of a report associated with the first patient's health record, as recited in claim 19. Lefkofsky et al. further does not disclose the report is a next-generation sequencing report, a liquid biopsy test, a solid biopsy test, or a report comprising clinically actionable variants, as recited in claims 20-22 and 24-25.
Regarding claim 1, Lau discloses a method for obtaining date relating to genomic patient characteristics and providing tools to healthcare providers for improving overall patient healthcare (Abstract; [0002]) including a cohort option enabling a physician to explore prior treatment responses of patients with the same type of cancer as the patient, comprising obtaining (i.e. selecting) a patient report to be used to analyze a database of clinical data in other patients having the same or similar results as the specimen of the patient, ([0285]; [0443]), and that similarity analysis involves selecting variants classified as therapeutically relevant and selecting recurrently mutated genes for the similarity analysis (i.e. selecting a test result from the genomic test result of a specimen of the patient) ([0295]; [0368]; FIG. 62), and then filtering patients based on filtering criteria related to the genetic test result of the patient (i.e. populating selection criteria based on the selected test result) (Fig. 21; [0285]-[0287], e.g. filters are used by the physician to select different cancer state filter factors to include patients with factors, including tumor mutations, in common with the patient). 
Regarding claims 19-22 and 24-25, Lau discloses displaying, at a user interface, a portion of a report associated with the patient's health records (FIG. 18a, e.g. relevant findings of sequencing results including relevant mutations) , as recited in claim 19, including tumor mutation results from next-generation sequencing a cell-free DNA sample (i.e. a report of a liquid biopsy test) (FIG. 18a; [0369];  claim 14), as recited in claims 20 and 21, or next-generation sequencing of a tumor tissue (i.e. report of a solid biopsy test) ([0279];[0375]), as recited in claim 22.  Lau further discloses the report of the sequencing data comprises clinically actionable variants ([0226]-[0227]; FIG. 18a), as recited in claim 24. Regarding claim 25, because the report was not required to comprise fusion data, and instead could comprise only clinically actionable variant data, under the broadest reasonable interpretation of the claim, that the report is also not required to include RNA fusion data. See MPEP 2111.04 II. Thus, claim 25 is rejected for the same reasons discussed above regarding claim 19.
Regarding claims 1, 19-22, and 24-25, Lau further discloses that filtering all patients based on the genetic similarities of tumor of the patient helps the physician explore effects of different factors on efficacy, leading to new treatment insights and factor-treatment-efficacy relationships ([0289)] and displaying relevant gene variant information pertaining to the patient allow a physician identify and consider clinical trials related to treatment options for his patient ([0282]-[0283]).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Lefkofsky et al., to have selected a test result from the one or more genomic test results of a particular patient and populated the plurality of selection criteria based on information from the selected test result, as shown by Lau ([0285]-[0287]; [0295]; [0368]; [0443]; FIG. 21 and 62), and to have further displayed a portion of a report of clinically actionable variants from next-generation sequencing of a liquid biopsy or solid biopsy, as shown by Lau ([0226]-[0227]; [0279]; [0369]; [0375]; FIG. 18a). One of ordinary skill in the art would have been motivated to combine the methods of Lefkofsky et al. and Lau in order to explore prior treatment responses of patients with the same type of cancer as the patient the physician is planning to treat, leading to new treatment insights and factor-treatment-efficacy relationships ([0285]; [0289]), and to allow a physician to consider clinical trials related to treatment options for his patient ([0282]-[0283]), as shown by Lau. This modification would have had a reasonable expectation of success because Lefkofsky et al. discloses that a user may populate selection criteria based on particular genetic mutations of a tumor (FIG. 4-9; [0049]-[0052], such that the selected genetic test result for a patient used to filter patients in Lau would also be applicable to the cohort selection system of Lefkofsky et al. 

Regarding claim 4¸ Lefkofsky et al. does not disclose the one or more genomic test results comprise a cell-free DNA sequence test result, as recited in claim 4, or a plurality of cell-free DNA sequencing test results, as recited in claim 5. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Lau et al.
Regarding claim 4, Lau et al. discloses the one or more genomic test results comprises a cell-free next generation sequencing test result (claim 9; claim 14). Lau et al. further discloses using the results of a cell-free next generation sequencing test result can identify somatic mutations in a tumor in instances in which the somatic (e.g. tumor) specimen failed due to quality control ([0369]).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed inventio, to have modified the method of Lau et al. to have included a cell-free DNA sequence test result, as shown by Lau et al. (claim 9 and 14; [0369]), in the one or more genomic test results. One of ordinary skill in the art would have been motivated to further combine the method of Lefkofsky et al. with the method of Lau in order to identify somatic mutations in a tumor specimen in instances in which the sequencing of the tumor specimen failed due to quality control, as shown by Lau ([0369]). This modification would have had a reasonable expectation of success given Lefkofsky et al.  discloses analyzing sequencing information related to genetic variants a patient tumor ([0442]; FIG. 11), such that the somatic sequencing information obtained from a cell-free DNA sequencing test result of Lau would be applicable to the method of Lefkofsky et al.
Therefore, the invention is prima facie obvious.

Claims 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lefkofsky et al. in view of Lau, as applied to claim 1 above, and further in view of Hoffman et al. (US 2005/0074795 A1).
Regarding claim 5¸ Lefkofsky et al. in view of Lau, disclose the one or more genomic test results comprises a cell-free DNA sequencing test result (Lau: claim 9; claim 14; [0369]).
Lefkofsky et al. in view of Lau, as applied to claim 1 above, does not disclose the following limitations:
Regarding claim 5, Lefkofsky et al. in view of Lau, as applied to claim 1 above, does not disclose the cell-free DNA sequencing test result includes a plurality of cell-free DNA sequencing test results.
Regarding claim 7, Lefkofsky et al. in view of Lau, as applied to claim 1 above, does not disclose selecting a test result from the one or more genomic test results comprises selecting a solid tumor sequencing test result conducted most recently to the selection of the cohort of patient records. However, Lau discloses the selected test result can be from tumor tissue (i.e. a solid tumor)  ([0279]).
Regarding claim 15¸ Lefkofsky et al. in view of Lau, as applied to claim 1 above, does not disclose identifying an amended test result to a selected test result or an addendum test result to the selected test result.
However, the above limitations were known in the art, before the effective filing date of the claimed invention, as shown by Hoffman.
Regarding claims 5, 7, and 15, Hoffman et al. discloses a method for receiving a plurality of genetic test results, as recited in claim 5, of an individual and selecting a primary genetic test from the genetic tests (Abstract) comprising selecting the most recent genetic test result as the primary genetic test result ([0027]; FIG. 2), as recited in claim 7. Hoffman et al. further discloses selecting the primary genetic test result can include identifying supplemental test results (i.e. an addendum test result) to the primary genetic test result, as recited in claim 15 (FIG. 2, #212). Hoffman et al. further discloses the method allows for clinicians to automatically recognize discrepant or duplicate genetic tests results and/or extend an existing test result ([0004]-[0005][ 0016]).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Lefkofsky et al. in view of Lau, as applied to claim 1 above, to have selected a most result genetic test result from a plurality of genetic test results and to have identified an addendum test result to the selected test result, as shown by Hoffman et al. ([0027]; FIG. 2). One of ordinary skill in the art would have been motivated to combine the method made obvious by Lefkofsky et al. in view of Lau, with the method of Hoffman et al. in order to automatically recognize discrepant or duplicate genetic test results and/or extend an existing test result, as shown by Hoffman ([0004]-[0005][ 0016]). This modification would have had a reasonable expectation of success because Lefkofsky et al. in view of Lau, as applied to claim 1 above, disclose selecting a test result from a genomic test, and thus, the selection of a particular genomic test from a plurality of genomic tests would be applicable to the method made obvious by because Lefkofsky et al. in view of Lau.
Therefore, the invention is prima facie obvious.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631